                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                            CIVIL ACTION FILE NO.: 5:19-CV-445-FL

PHILADELPHIA INDEMNITY                          )
INSURANCE COMPANY,                              )
                                                )
                       Plaintiff,               )
                                                )
                       v.                       )
                                                )       ORDER ON DEFENDANTS’
CHEROKEE GIVES BACK                             )    UNOPPOSED MOTION FOR LEAVE
FOUNDATION; THOMAS F. DARDEN II;                )        TO SEAL DOCUMENTS
THOMAS F. DARDEN III; SLOCUM H.                 )
FOGLEMAN III a/k/a S. H. “JIM”                  )
FOGLEMAN; SAMUEL W. WHITT;                      )
MAURICE J. COLEMAN; LATOYA KING                 )
a/k/a LATOYA GODLEY; and RSUI                   )
INDEMNITY COMPANY,                              )
                                                )
                      Defendants.               )
       This matter is before the Court on Defendants Cherokee Gives Back Foundation,

Thomas F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt,

Maurice J. Coleman, and Latoya King’s (collectively, “Defendants”) Unopposed Motion for

Leave to Seal Documents (the “Motion”). For the reasons stated herein, pursuant to this Court’s

authority under Local Rule 79.2, the Court finds that the Motion should be granted.

                                         DISCUSSION
       A party may file a Motion to Seal with this Court pursuant to the requirements of

Local Rule 79.2. Local Rule 79.2 references Section V.G. of the Electronic Case Filing

Administrative Policies and Procedures Manual (“Policy Manual”). That Section requires that all

motions to seal be accompanied by a supporting memorandum that specifies the following:

               (i)     the exact document or item, or portions thereof, for which filing
                       under seal is requested;
               (ii)    how such request to seal overcomes the common law or the First
                       Amendment presumption to access;
               (iii)   the specific qualities of the material at issue which justify sealing
                       such material, taking into account the balance of competing
                       interests in access;
               (iv)    the reasons why alternatives to sealing are inadequate; and
               (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed order

accompanying a Motion to Seal set forth the findings required under Section V.G.

       As set forth below, the Court determines that Defendants have met the requirements set

forth in the Policy Manual, and that Plaintiff’s Answer and Affirmative Defenses to

Counterclaims (“Philadelphia’s Answer”) (D.E. # 57), and the Memorandum in support of this

Motion to Seal should be held under seal.

       Defendants’ Motion to Seal overcomes the common law and First Amendment

presumptions to access because Philadelphia’s Answer and the Memorandum contain

confidential, non-public, and sensitive business information. Specifically, the documents contain

information exchanged between parties as part of a private mediated settlement conference,

including confidential requests for insurance coverage, which are all subject to a Confidentiality

Agreement. They further summarize the nature of the dispute that was subject to the mediation

while describing confidential information protected by the same Confidentiality Agreement.

       The materials to be sealed are Philadelphia’s Answer and the Memorandum filed in

support of this Motion.

       There is no alternative to sealing the documents in question, as the documents themselves

contain the information harmful to Defendants. The references to confidential information in the

Memorandum are so numerous that it would be impractical to file a redacted version of that




                                                 2
document. However, the references to confidential information in Philadelphia’s Answer are

more limited and therefore redaction is practical here. To allow access to the non-confidential

information in Philadelphia’s Answer, Philadelphia shall file an appropriately redacted version of

that document that redacts all non-public information.

       While Plaintiff does not consent to the recitation of any facts in Defendants’ Motion,

Plaintiff does not oppose the relief sought.

       BASED UPON the foregoing, it is therefore ORDERED that Philadelphia’s Answer and

the Memorandum filed in support of this Motion shall be filed under SEAL with this Court.

       Accordingly, Defendants Cherokee Gives Back Foundation, Thomas F. Darden II,

Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt, Maurice J. Coleman, and

Latoya King’s Unopposed Motion for Leave to Designate Documents as Filed Under Seal is

GRANTED, and it is hereby ORDERED that Philadelphia’s Answer and the Memorandum in

support of this Motion be filed under seal. Plaintiff shall have ten (10) days to file a redacted

version of its Answer, (D.E. # 57).

               SO ORDERED, this the 10th day of March, 2020.



                                                     Louise W. Flanagan
                                                     United States District Judge




                                                3
